            Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 1 of 19



                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                  )
   ROBERT STIER, Individually and On              )
   Behalf of All Others Similarly Situated,       )   Case No.: _________________
                                                  )
                           Plaintiff,             )   CLASS ACTION
                                                  )
            v.                                    )   COMPLAINT FOR VIOLATION OF THE
                                                  )   SECURITIES EXCHANGE ACT OF 1934
   DATAWATCH CORPORATION,                         )
   CHRISTOPHER T. COX, DONALD R.                  )   DEMAND FOR JURY TRIAL
   FRIEDMAN, THOMAS H. KELLY,                     )
   DAVID C. MAHONEY, JOAN                         )
   MCARDLE, MICHAEL A. MORRISON,                  )
   RICHARD DE J. OSBORNE, and                     )
   RANDALL P. SEIDL,                              )
                                                  )
                           Defendants.            )
                                                  )


       Plaintiff Robert Stier (“Plaintiff”), on behalf of himself and all others similarly situated,

by and through his attorneys, alleges the following upon information and belief, including

investigation of counsel and review of publicly-available information, except as to those

allegations pertaining to Plaintiff, which are alleged upon personal knowledge:

                                   NATURE OF THE ACTION

       1.        This is a class action brought by Plaintiff on behalf of himself and all other

similarly situated public stockholders of Datawatch Corporation (“Datawatch” or the

“Company”) against Datawatch and the members of the Datawatch’s board of directors

(collectively referred to as the “Board” or the “Individual Defendants,” and, together with

Datawatch, the “Defendants”) for their violations of Sections 14(d)(4), 14(e), and 20(a) of the

Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(d)(4), 78n(e), 78t(a),

and U.S. Securities and Exchange Commission (“SEC”) Rule 14d-9, 17 C.F.R. §240.14d-9(d)
             Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 2 of 19



(“Rule 14d-9”), and to enjoin the expiration of a tender offer (the “Tender Offer”) by Altair

Engineering Inc. (“Altair”) through Dallas Merger Sub, Inc., a Delaware corporation and wholly-

owned subsidiary of Altair (“Merger Sub”), to acquire all of the issued and outstanding shares of

Datawatch (the “Proposed Transaction”).

        2.       On November 5, 2018, Datawatch, Altair, and Merger Sub entered into an

Agreement and Plan of Merger (the “Merger Agreement”), whereby each holder of Datawatch

common stock will receive $13.10 per share in cash (the “Offer Price”).

        3.       On November 14, 2018, in order to convince Datawatch stockholders to tender

their shares, the Board authorized the filing of a materially incomplete and misleading Schedule

14D-9 Solicitation/Recommendation Statement (the “Recommendation Statement”) with the

SEC.    In particular, the Recommendation Statement contains materially incomplete and

misleading information concerning: (i) the financial analyses conducted by the Company’s

financial advisor, GCA Advisors, LLC (“GCA”), in support of their fairness opinion; (ii) the

potential conflicts of interest faced by the Board; and (iii) the background process leading up to

the Proposed Transaction.

        4.       The Tender Offer is scheduled to expire at 12:00 midnight, New York City time,

at the end of the day on December 12, 2018 (the “Expiration Date”). It is imperative that the

material information that has been omitted from the Recommendation Statement is disclosed to

the Company’s stockholders prior to the Expiration Date so they can properly determine whether

to tender their shares.

        5.       For these reasons, and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from closing the Tender Offer or taking any steps to consummate the Proposed

Transaction, unless and until the material information discussed below is disclosed to Datawatch
            Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 3 of 19



stockholders or, in the event the Proposed Transaction is consummated, to recover damages

resulting from the Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

       6.       This Court has jurisdiction over all claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of

the 1934 Act.

       7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.

       8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C.

§ 78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Datawatch’s common stock trades on the Nasdaq stock

exchange, which is headquartered in this District, which renders venue in this District appropriate.

See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                            PARTIES

       9.       Plaintiff is, and has been continuously throughout all times relevant hereto, the
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 4 of 19



owner of Datawatch common stock.

       10.     Defendant Datawatch is a Delaware corporation and maintains its principal

executive offices at 4 Crosby Drive, Bedford, Massachusetts 01730.            Datawatch designs,

develops, markets, and distributes business computer software products to self-service data

preparation and visual data discovery markets in the United States and internationally. The

Company’s common stock is traded on the NASDAQ under the ticker symbol “DWCH.”

       11.     Defendant Christopher T. Cox is, and has been at all relevant times, a director of

the Company.

       12.     Defendant Donald R. Friedman is, and has been at all relevant times, a director of

the Company.

       13.     Defendant Thomas H. Kelly is, and has been at all relevant times, a director of the

Company.

       14.     Defendant David C. Mahoney is, and has been at all relevant times, a director of

the Company.

       15.     Defendant Joan McArdle is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Michael A. Morrison is, and has been at all relevant times, a director of

the Company, and also serves as Datawatch’s President and Chief Executive Officer (“CEO”).

       17.     Defendant Richard de J. Osborne is, and has been at all relevant times, a director

of the Company, and also serves as Chairman of the Board.

       18.     Defendant Randall P. Seidl is, and has been at all relevant times, a director of the

Company.

       19.     The defendants identified in paragraphs 11 through 18 are collectively referred to
          Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 5 of 19



herein as the “Individual Defendants” and/or the “Board,” collectively with Datawatch the

“Defendants.”

                               CLASS ACTION ALLEGATIONS

       20.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23 on behalf of himself

and the other public stockholders of Datawatch (the “Class”). Excluded from the Class are

Defendants herein and any person, firm, trust, corporation, or other entity related to or affiliated

with any Defendant.

       21.      This action is properly maintainable as a class action because:

                (a)    the Class is so numerous that joinder of all members is impracticable. As

                       of November 6, 2018, there were 12,736,747 shares of Datawatch common

                       stock outstanding, held by hundreds to thousands of individuals and entities

                       scattered throughout the country. The actual number of public stockholders

                       of Datawatch will be ascertained through discovery;

                (b)    There are questions of law and fact that are common to the Class that

                       predominate over any questions affecting only individual members,

                       including the following:

                       i.      whether Defendants have misrepresented or omitted material

                               information    concerning    the Proposed       Transaction    in   the

                               Recommendation Statement, in violation of Sections 14(d)(4) and

                               14(e) of the Exchange Act;

                       ii.     whether the Individual Defendants have violated Section 20(a) of

                               the Exchange Act; and

                       iii.    whether Plaintiff and other members of the Class will suffer
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 6 of 19



                              irreparable harm if compelled to tender their shares based on the

                              materially incomplete and misleading Recommendation Statement.

              (c)     Plaintiff is an adequate representative of the Class, has retained competent

                      counsel experienced in litigation of this nature, and will fairly and

                      adequately protect the interests of the Class;

              (d)     Plaintiff’s claims are typical of the claims of the other members of the Class

                      and Plaintiff does not have any interests adverse to the Class;

              (e)     the prosecution of separate actions by individual members of the Class

                      would create a risk of inconsistent or varying adjudications with respect to

                      individual members of the Class, which would establish incompatible

                      standards of conduct for the party opposing the Class;

              (f)     Defendants have acted on grounds generally applicable to the Class with

                      respect to the matters complained of herein, thereby making appropriate the

                      relief sought herein with respect to the Class as a whole; and

              (g)     a class action is superior to other available methods for fairly and efficiently

                      adjudicating the controversy.

                              SUBSTANTIVE ALLEGATIONS

I.   Background of the Company and the Proposed Transaction

       22.    Datawatch designs, develops, markets, and distributes business computer software

products to self-service data preparation and visual data discovery markets in the United States

and internationally. The Company’s software solutions allow organizations to access, analyze,

and visualize their information. Datawatch’s products include Datawatch Monarch, a self-service

data preparation tool to explore, manipulate, and merge new data sources; Datawatch Monarch
          Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 7 of 19



Swarm, a browser-based platform offers team-driven data preparation and centralized data

marketplace for speed collaboration; Datawatch Panopticon designed for situations for data

analysis; and Datawatch Report Mining Server, a solution for data preparation capabilities. The

Company also provides implementation and support of its software products, as well as training

on their use and administration. Datawatch sells its products to end-users through distributors,

value-added resellers, original equipment manufacturers, and strategic partners.

       23.     Altair, together with its subsidiaries, provides enterprise-class engineering

software worldwide. Altair operates through two segments, Software and Client Engineering

Services. Altair’s integrated suite of multi-disciplinary computer aided engineering software

optimizes design performance across various disciplines, including structures, motion, fluids,

thermal management, electromagnetics, system modeling and embedded systems, as well as

provides data analytics and true-to-life visualization and rendering.

       24.     On November 11, 2018, Datawatch and Altair issued a joint press release

announcing the Proposed Transaction. The press release stated, in relevant part:

                   Altair Announces Agreement to Acquire Datawatch

               TROY, Michigan and BEDFORD, Massachusetts – November
               5, 2018 – Altair (Nasdaq: ALTR) and Datawatch Corporation
               (Nasdaq-CM: DWCH) today announced the signing of a
               definitive merger agreement under which Altair has agreed to
               acquire Datawatch. Under the terms of the agreement, Altair will
               pay $13.10 per share in cash, representing a fully diluted equity
               value of approximately $176 million. The transaction was
               unanimously approved by the Boards of Directors of both
               companies.

               James Scapa, Altair’s Founder, Chairman, and Chief Executive
               Officer, commented, “Bringing Datawatch into Altair should
               result in a powerful offering consistent with our vision to
               transform product design and decision making by applying
               simulation, data science and optimization throughout product
               lifecycles. We see a convergence of simulation with the
Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 8 of 19



    application of machine learning technology to live and historical
    sensor data as essential to creating better products, marketing
    them efficiently, and optimizing their in-service performance.
    Datawatch is a great team of people with best-in-class products,
    and we look forward to their joining us.”

    Altair believes the acquisition of Datawatch is compelling for a
    number of reasons, including:

    •   The data analytics and data science markets are evolving
        rapidly to leverage many of the same technologies, such as
        high-performance computing and visualization, as Altair has
        been leveraging in simulation for many years.
    •   Datawatch’s solutions, which include data prep, data
        prediction, and real-time high-volume data visualization
        technologies, are highly relevant and applicable to almost
        any company and vertical market.
    •   There is strong opportunity to cross-sell Datawatch products
        into Altair’s primarily manufacturing customer base, which
        will be facilitated by applying Altair’s proven licensing
        models to Datawatch solutions.
    •   Datawatch’s historical strength has been in the financial
        services and capital markets sectors. There is meaningful
        opportunity to disrupt these markets and expand usage by
        making it easier to access products through Altair’s licensing
        model, and there is a cross-sell opportunity with some
        relevant Altair products in these markets.

    Michael Morrison, Chief Executive Officer of Datawatch, added,
    “The Datawatch team is excited to join Altair and benefit from
    its long track record of success with developing and bringing to
    market highly differentiated software technology across diverse
    industry verticals. We feel great about the cultural alignment and
    look forward to driving continued innovation in our market-
    leading solutions as an integral part of Altair’s vision.”

    Terms of the Transaction

    Under the terms of the definitive merger agreement, Altair will
    commence a tender offer within ten business days to acquire all
    of the outstanding shares of common stock of Datawatch for
    $13.10 per share in cash. This represents a 35% percent premium
    to the closing price of Datawatch’s common stock on November
    2, 2018. The tender offer is subject to customary closing
    conditions, including the tender of at least a majority of the
    outstanding shares of Datawatch common stock and the
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 9 of 19



               expiration or early termination of the applicable waiting period
               under the Hart-Scott-Rodino Antitrust Improvements Act of
               1976. Following the closing of the tender offer, a wholly-owned
               subsidiary of Altair will merge with and into Datawatch, with
               each share of Datawatch common stock that has not been
               tendered being converted into the right to receive the same
               $13.10 per share in cash offered in the tender offer. The
               transaction is anticipated to close in the fourth quarter of 2018.

               Funding for the transaction will come primarily from cash,
               coupled with utilization of borrowings under Altair’s existing
               credit facility.

               RBC Capital Markets, LLC is acting as exclusive financial
               advisor to Altair. GCA Advisors is acting as exclusive financial
               advisor to Datawatch. Legal counsel for Altair is Lowenstein
               Sandler LLP and legal counsel for Datawatch is Choate Hall &
               Stewart LLP. 1

II.   The Materially Incomplete and Misleading Recommendation Statement

       25.     On November 14, 2018, the Defendants filed a materially incomplete and

misleading Recommendation Statement with the SEC and disseminated it to Datawatch’s

stockholders. The Recommendation Statement misrepresents or omits material information that

is necessary for the Company’s stockholders to make an informed decision whether to tender their

shares in connection with the Tender Offer.

       26.     First, the Recommendation Statement describes GCA’s fairness opinion and the

various valuation analyses performed in support of their opinion. However, the description of

GCA’s fairness opinion and their analyses fails to include key inputs and assumptions underlying

the analyses. Without this information, as described below, Datawatch’s stockholders are unable

to fully understand these analyses and, thus, are unable to determine what weight, if any, to place

on GCA’s fairness opinion in determining whether to tender their shares in the Proposed



1
    Datawatch Corporation, Current Report (Form 8-K), at Exhibit 99.2 (Press release dated
November 5, 2018.) (November 5, 2018)
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 10 of 19



Transaction. This omitted information, if disclosed, would significantly alter the total mix of

information available to Datawatch’s common stockholders.

       27.     With respect to GCA’s Discounted Cash Flow Analysis, the Recommendation

Statement fails to disclose the following key components used in their analysis: (i) Datawatch’s

net operating losses; and (ii) the inputs and assumptions underlying the calculation of the terminal

growth rates ranging from 2.0% to 4.0%. See Recommendation Statement at 31.

       28.     These key inputs are material to Datawatch’s common stockholders, and their

omission renders the summary of GCA’s Discounted Cash Flow Analysis incomplete and

misleading. As a highly-respected professor explained in one of the most thorough law review

articles regarding the fundamental flaws with the valuation analyses bankers perform in support

of fairness opinions, in a discounted cash flow (“DCF”) analysis a banker takes management’s

forecasts, and then makes several key choices “each of which can significantly affect the final

valuation.” Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such

choices include “the appropriate discount rate, and the terminal value…” Id. As Professor

Davidoff explains:

               There is substantial leeway to determine each of these, and any
               change can markedly affect the discounted cash flow value. For
               example, a change in the discount rate by one percent on a stream
               of cash flows in the billions of dollars can change the discounted
               cash flow value by tens if not hundreds of millions of dollars…. This
               issue arises not only with a discounted cash flow analysis, but with
               each of the other valuation techniques. This dazzling variability
               makes it difficult to rely, compare, or analyze the valuations
               underlying a fairness opinion unless full disclosure is made of the
               various inputs in the valuation process, the weight assigned for
               each, and the rationale underlying these choices. The substantial
               discretion and lack of guidelines and standards also makes the
               process vulnerable to manipulation to arrive at the “right” answer
               for fairness. This raises a further dilemma in light of the conflicted
               nature of the investment banks who often provide these opinions.
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 11 of 19



Id. at 1577-78 (emphasis added).        Without the above-mentioned information, Datawatch

stockholders cannot evaluate for themselves the reliability of GCA’s DCF analysis, make a

meaningful determination of whether the implied per share value ranges reflect the true value of

the Company or was the result of GCA’s unreasonable judgment, and make an informed decision

regarding whether to tender their shares in the Proposed Transaction.

       29.     With respect to GCA’s premiums paid analysis, the Recommendation Statement

fails to disclose the identities of the 35 U.S. publicly traded technology companies that were

considered and the individual premiums paid in each transaction. See Recommendation Statement

at 32. The omission of this information renders the summary of this analysis and the calculated

implied per share value ranges materially misleading. A fair summary of a premiums paid analysis

requires the disclosure of the identities of the individual transactions considered and their

respective premiums; merely providing the 25th and 75th percentiles that a banker applied is

insufficient, as Datawatch stockholders are unable to assess whether the banker considered

comparable transactions, or, instead, only considered specific transactions in order to make the

premium being touted to Company stockholders and the Offer Price appear more favorable.

       30.     Second, the Recommendation Statement omits material information regarding

potential conflicts of interest faced by the Company’s officers and directors.

       31.     Specifically, the Recommendation Statement fails to disclose the timing and nature

of all communications concerning future employment of the Company’s officers and directors, in

addition to the identities of the parties who participated in such communications.

       32.     Indeed, the Recommendation Statement notes that “[a]s of the date of this Schedule

14D-9, Altair has not finalized any arrangements with the executive officers of Datawatch

with respect to continued employment with Altair following the effective time of the [Proposed
            Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 12 of 19



Transaction],” Recommendation Statement at 8 (emphasis added), but entirely fails to disclose

when Altair initiated discussions with certain Company officers and directors, and the identities

of the individuals who participated in such discussions. In fact, in press release announcing the

Proposed Transaction, Defendant Michael Morrison—Datawatch’s CEO—stated that “[t]he

Datawatch team is excited to join Altair.” See supra (emphasis added).

       33.      If such negotiations took place, the particular individuals who are negotiating

continued employment with Altair and the timing and nature of such discussions must be disclosed

to Datawatch stockholders. Indeed, the timing and nature of post-close employment provides key

insight concerning motivations that would prevent fiduciaries from acting solely in the best

interests of a company’s stockholders. If certain members of the Board negotiated for their own

interests ahead of stockholder compensation, stockholders would certainly find such information

material.

       34.      Accordingly, if such negotiations took place, the failure to disclose identities of

those individuals and the timing and nature of the negotiations renders the statements made in the

Background of the Transaction, Post-Employment Compensation, and Arrangements between

Datawatch and its Executive Officers, Directors and Affiliates sections of the Recommendation

Statement materially incomplete and misleading.

       35.      Finally, the Recommendation Statement omits material information concerning the

background process leading up to the Proposed Transaction and entry into the Merger Agreement.

       36.      Specifically, the Background of the Transaction section of the Recommendation

Statement states:

                On October 29, 2018, Mr. Scapa contacted Mr. Morrison by
                telephone to discuss the potential tax liability and the possibility of
                reducing the deal consideration to account for the identified
                potential tax exposure. On October 30, 2018, Altair requested a
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 13 of 19



               $7 million reduction in deal consideration to account for the
               identified tax exposure. Datawatch and Altair engaged in further
               discussions regarding this matter and, on November 1, 2018, the
               Datawatch Board met to consider the request…Subsequent to
               conclusion of the Datawatch Board meeting on November 1st, Mr.
               Morrison and the chief executive officer of Altair discussed the
               matter and agreed that deal consideration be reduced by $5.5
               million, or $0.40 per share, and that the identified key material
               terms in the merger agreement be resolved in a manner satisfactory
               to Datawatch.

Recommendation Statement at 18.

       37.     However, the Recommendation Statement fails to disclose what “potential tax

liability” Altair identified that ultimately resulted in a $5.5 million reduction in the Proposed

Transaction’s consideration. Indeed, after identifying the potential tax liability, Altair requested

a $7 million reduction. Moreover, the Recommendation Statement fails to disclose whether the

Board, Company management, or GCA evaluated the likelihood of Datawatch’s tax exposure, and

if so, the details surrounding such evaluations (e.g., the dates on which the potential tax liability

was considered and any analyses that were prepared).

       38.     Datawatch stockholders are entitled to an accurate, full, and fair characterization

of the process leading up to the Proposed Transaction, particularly in light of the fact that the

Company’s potential tax exposure resulted in the Board agreeing to a $5.5 million reduction in

the Proposed Transaction’s consideration only 1 week before the Merger Agreement was

executed.

       39.     In sum, the omission of the above-referenced information renders the

Recommendation Statement materially incomplete and misleading, in contravention of the

Exchange Act. Absent disclosure of the foregoing material information prior to the Expiration

Date, Plaintiff and the other members of the Class will be unable to make an informed decision

regarding whether to tender their shares in the Proposed Transaction, and they are thus threatened
           Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 14 of 19



with irreparable harm, warranting the injunctive relief sought herein

                                             COUNT I

           (Against All Defendants for Violation of Section 14(e) of the Exchange Act)

          40.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.   Section 14(e) of the Exchange Act provides that it is unlawful “for any person to

make any untrue statement of a material fact or omit to state any material fact necessary in order

to make the statements made, in the light of the circumstances under which they are made, not

misleading…” 15 U.S.C. §78n(e).

          42.   Defendants violated § 14(e) of the Exchange Act by issuing the Recommendation

Statement in which they made untrue statements of material facts or failed to state all material

facts necessary in order to make the statements made, in the light of the circumstances under which

they are made, not misleading, in connection with the tender offer commenced in conjunction with

the Proposed Transaction. Defendants knew or recklessly disregarded that the Recommendation

Statement failed to disclose material facts necessary in order to make the statements made, in light

of the circumstances under which they were made, not misleading.

          43.   The Recommendation Statement was prepared, reviewed, and/or disseminated by

Defendants. It misrepresented and/or omitted material facts, including material information about

the consideration offered to Company stockholders via the Tender Offer and the intrinsic value of

the Company.

          44.   In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but
           Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 15 of 19



failed to disclose such information, in violation of Section 14(e). The Individual Defendants were

therefore reckless, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Recommendation Statement, but nonetheless failed to obtain and

disclose such information to shareholders although they could have done so without extraordinary

effort.

          45.    The omissions and incomplete and misleading statements in the Recommendation

Statement are material in that a reasonable stockholder would consider them important in deciding

whether to tender their shares or seek appraisal. In addition, a reasonable investor would view the

information identified above which has been omitted from the Recommendation Statement as

altering the “total mix” of information made available to stockholders.

          46.    Defendants knowingly or with deliberate recklessness omitted the material

information identified above from the Recommendation Statement, causing certain statements

therein to be materially incomplete and therefore misleading.          Indeed, while Defendants

undoubtedly had access to and/or reviewed the omitted material information in connection with

approving the Proposed Transaction, they allowed it to be omitted from the Recommendation

Statement, rendering certain portions of the Recommendation Statement materially incomplete

and therefore misleading.

          47.    The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of their entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the expiration of the

Tender Offer.

                                           COUNT II

          (Against all Defendants for Violations of Section 14(d)(4) of the Exchange Act
                           and SEC Rule 14d-9, 17 C.F.R. § 240.14d-9)
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 16 of 19




        48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

        49.     Defendants have caused the Recommendation Statement to be issued with the

intention of soliciting stockholder support of the Proposed Transaction.

        50.     Section 14(d)(4) of the Exchange Act and SEC Rule 14d-9 promulgated thereunder

require full and complete disclosure in connection with tender offers. Specifically, Section

14(d)(4) provides that:

                Any solicitation or recommendation to the holders of such a security
                to accept or reject a tender offer or request or invitation for tenders
                shall be made in accordance with such rules and regulations as the
                Commission may prescribe as necessary or appropriate in the public
                interest or for the protection of investors.

        51.     SEC Rule 14d-9(d), which was adopted to implement Section 14(d)(4) of the

Exchange Act, provides that:

                Information required in solicitation or recommendation. Any
                solicitation or recommendation to holders of a class of securities
                referred to in section 14(d)(1) of the Act with respect to a tender
                offer for such securities shall include the name of the person making
                such solicitation or recommendation and the information required
                by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101) or a fair
                and adequate summary thereof.

        52.     In accordance with Rule 14d-9, Item 8 of a Schedule 14D-9 requires a Company’s

directors to:

                Furnish such additional information, if any, as may be necessary to
                make the required statements, in light of the circumstances under
                which they are made, not materially misleading.

        53.     The omission of information from a recommendation statement will violate Section

14(d)(4) and Rule 14d-9(d) if other SEC regulations specifically require disclosure of the omitted

information.

        54.     The Recommendation Statement violates Section 14(d)(4) and Rule 14d-9 because
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 17 of 19



it omits material facts, including those set forth above, which omissions render the

Recommendation Statement false and/or misleading. Defendants knowingly or with deliberate

recklessness omitted the material information identified above from the Recommendation

Statement, causing certain statements therein to be materially incomplete and therefore

misleading. Indeed, while Defendants undoubtedly had access to and/or reviewed the omitted

material information in connection with approving the Proposed Transaction, they allowed it to

be omitted from the Recommendation Statement, rendering certain portions of the

Recommendation Statement materially incomplete and therefore misleading.

       55.     The misrepresentations and omissions in the Recommendation Statement are

material to Plaintiff, and Plaintiff will be deprived of their entitlement to make a fully informed

decision if such misrepresentations and omissions are not corrected prior to the Expiration Date.

                                           COUNT III

  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants acted as controlling persons of Datawatch within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Datawatch and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the false and misleading statements contained in the

Recommendation Statement, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are false and misleading.

       58.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Recommendation Statement alleged by Plaintiff to be misleading prior to and/or
         Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 18 of 19



shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause them to be corrected.

       59.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.       The Recommendation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Recommendation Statement.

       60.      By virtue of the foregoing, the Individual Defendants violated Section 20(a) of the

Exchange Act.

       61.      As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(e) and 14(d)(4) of the

Exchange Act and Rule 14d-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of the Individual Defendants’ conduct, Plaintiff

and the Class have suffered damage and actual economic losses (i.e., the difference between the

Offer Price and the true value of Datawatch shares) in an amount to be determined at trial.

       62.      Plaintiff and the Class have no adequate remedy at law. Only through the exercise

of this Court’s equitable powers can Plaintiff and the Class be fully protected from the immediate

and irreparable injury that Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.       Declaring that this action is properly maintainable as a Class Action and certifying
           Case 1:18-cv-11013-PAE Document 1 Filed 11/26/18 Page 19 of 19



Plaintiff as Class Representative and his counsel as Class Counsel;

          B.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees, and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Tender Offer, unless and until Defendants disclose the material

information identified above which has been omitted from the Recommendation Statement;

          C.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff and the Class rescissory damages;

          D.      Directing the Defendants to account to Plaintiff and the Class for all damages

suffered as a result of their wrongdoing;

          E.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          F.      Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury on all issues so triable.


 DATED: November 26, 2018
                                                       MONTEVERDE & ASSOCIATES PC
                                                       /s/ Juan E. Monteverde
                                                       Juan E. Monteverde
                                                       The Empire State Building
                                                       350 Fifth Avenue, Suite 4405
                                                       New York, NY 10118
                                                       Tel.: (212) 971-1341
                                                       Fax: (212) 202-7880
                                                       Email: jmonteverde@monteverdelaw.com

                                                       Attorneys for Plaintiff
